Exhibit 10.3
W. P. CAREY & CO. LLC
RESTRICTED SHARE AGREEMENT
AGREEMENT dated as of Date, between W. P. Carey & Co. LLC, a Delaware limited
liability company (“W. P. Carey & Co.”), and Name (the “Grantee”).
WHEREAS, W. P. Carey & Co. desires to grant to the Grantee Number Shares of W.
P. Carey & Co. (the “Shares”) to Grantee under the 2009 Share Incentive Plan
(the “Plan”).
WHEREAS, the parties to this Agreement wish to provide the terms and conditions
upon which W. P. Carey & Co. will grant Shares to the Grantee.
ACCORDINGLY, the parties agree as follows:
1. Grant of Shares. W. P. Carey & Co. hereby grants to the Grantee Number Shares
subject to the terms of this Agreement.
2. Vesting. (a) The Grantee’s rights to any Shares granted under this Agreement
shall become fully vested and nonforfeitable [at the rate of twenty-five percent
(25%) per year] during which Grantee serves as an employee of W. P. Carey & Co.
or its Subsidiaries or its Affiliates except as described below. [February 15th]
shall be the anniversary date for purposes of this Agreement so that the first
[25%] of Shares shall vest on [February 15, _____]. Except as provided in this
Agreement, if the Grantee’s employment is terminated for any reason prior to the
date on which the Shares become fully vested and nonforfeitable, the Grantee
shall automatically and immediately forfeit any such unvested Shares.
(b) Notwithstanding the foregoing, if the Grantee either dies or becomes totally
and permanently disabled (within the meaning of the disability insurance program
or policy of W. P. Carey & Co. or its Subsidiary or Affiliate then applicable to
the Grantee) while employed by W. P. Carey & Co. or a Subsidiary or Affiliate;
the Grantee’s rights hereunder shall automatically become fully vested on the
date he or she dies or becomes permanently disabled.
3. Dividends and Distributions. Any dividends or distributions payable with
respect to the Shares shall be payable to Grantee whether or not the Shares are
fully vested, provided that the Grantee is employed by W. P. Carey & Co. or its
Subsidiaries or Affiliates on the date of payment.
4. Change in Control. (a) Upon the occurrence of a Change of Control of W. P.
Carey & Co., the Grantee’s unvested Shares shall become fully vested and
nonforfeitable.
(b) For purposes of this Agreement, “Change of Control” shall be as defined in
Section 13 of the Plan.

 

 



--------------------------------------------------------------------------------



 



5. Securities Law Compliance. (a) The Grantee represents and agrees that he or
she is acquiring the granted Shares for his or her own account and not with the
intention of reselling or distributing the Shares, except as permitted under
this Agreement and any applicable federal and state securities laws.
(b) W. P. Carey & Co. shall have the right to take any actions it may deem
necessary or appropriate to ensure that the Grantee’s Share grant complies with
applicable federal and state securities laws.
6. Nontransferability of Benefits. Any Shares held in escrow by W. P. Carey &
Co. for the Grantee or any beneficiary under this Agreement are not subject to
the claims of his or her creditors and may not be voluntarily or involuntarily
transferred, assigned, alienated, accelerated or encumbered.
7. Tax Liability. To the extent required by any federal, state or local law, the
Grantee shall make such arrangements as may be required or be satisfactory to W.
P. Carey & Co., in its sole and absolute discretion, for the payment of any tax
withholding obligations that arise in connection with the granted Shares. The
Grantee shall pay such required withholding directly to W. P. Carey & Co. in
cash upon request or may elect to have such tax withholding obligation satisfied
through withholding shares to be delivered [or transferring already-owned
shares]. W. P. Carey & Co. shall not be required to deliver any Shares under
this Agreement until such obligations are satisfied.
8. Effect on Employment Rights. Nothing in this Agreement shall be construed as
giving the Grantee any right to continued employment with W. P. Carey & Co., its
Subsidiaries or its Affiliates. Except as otherwise expressly provided herein,
the terms and conditions of the Grantee’s employment with W. P. Carey & Co.
shall remain unchanged.
9. Severability. If any portion of this Agreement shall be held invalid or
illegal for any reason, such event shall not affect or render invalid or
unenforceable the remainder of this Agreement.
10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Grantee, his or her beneficiary and W. P. Carey & Co. and its
successors and assigns.
11. Notice. Any notice, consent, election or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent, election
or demand is to be mailed, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address. The date of such
mailing shall be deemed the date of notice, consent, election or demand.

 

-2-



--------------------------------------------------------------------------------



 



12. Administration. The Committee, as defined in the Plan, shall have full
discretionary authority to (a) interpret, construe and administer this Agreement
and to delegate all or a part of its duties and responsibilities hereunder, and
(b) make all determination as to any rights under the Agreement. The
interpretation and construction of this Agreement by the Committee or its
delegate, and any action taken hereunder, shall be final, binding and conclusive
upon all parties in interest. Neither the Committee nor any other officer or
Grantee of W. P. Carey & Co. shall, in any event, be liable to any person for
any action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Agreement, so long as such action or
omission to act be made in good faith.
13. Amendment. This Agreement may not be amended, altered or modified, except by
a written instrument signed by the parties hereto, or their respective
successors, and may not be otherwise terminated except as provided herein.
14. Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, without regard to its conflicts of laws
provisions.
IN WITNESS WHEREOF, W. P. Carey & Co. and the Grantee have executed this
Agreement as of the date first set forth above.

                  W. P. CAREY & CO. LLC
 
           
 
  By:        
 
     
 
   
 
                Title:
 
     
 
   
 
                GRANTEE:
 
                          Name:

 

-3-